 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KAREEM J. HOWELL,                                   No. 2:20-cv-0826 AC P
12                         Plaintiff,
13            v.                                          ORDER
14    W. SAMPLEY, et al.,
15                         Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19      I.         Application to Proceed In Forma Pauperis

20           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). ECF Nos. 2, 5. Accordingly, the request to proceed in forma pauperis will be granted.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
                                                         1
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 2   § 1915(b)(2).
 3      II.      Statutory Screening of Prisoner Complaints
 4            The court is required to screen complaints brought by prisoners seeking relief against a
 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 7   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 8   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
 9            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
11   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
12   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
13   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
14   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
15   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
16   Franklin, 745 F.2d at 1227-28 (citations omitted).
17            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
18   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
19   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
20   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
21   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
22   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
23   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
24   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
25   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
26   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
27   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
28   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
                                                         2
 1   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
 2              “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 3   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 4   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 5   content that allows the court to draw the reasonable inference that the defendant is liable for the
 6   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
 7   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
 8   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976) (citation omitted), as well as construe the
 9   pleading in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor,
10   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
11       III.      Complaint
12              The complaint alleges that defendants Sampley, Parham, Manes, Konrad, Nappen,
13   Britton, and Rojas violated plaintiff’s rights under the First and Fourteenth Amendments.1 ECF
14   No. 1. Specifically, plaintiff alleges that upon his arrival at California State Prison (CSP)-
15   Sacramento, he put in an order for his annual package. Id. at 6. On February 10, 2020, plaintiff
16   asked Britton to call Nappen, the package officer, to confirm that his package had arrived. Id. at
17   9. Instead, Britton called Sampley to ask whether plaintiff was eligible to receive a package
18   because he thought that plaintiff was still on package restriction. Id. When plaintiff asked what
19   Sampley had said, Britton responded that Sampley had said that plaintiff was not going to get his
20   package because he had sued a lot of people and that Britton was not going to go against his boss.
21   Id. at 10.
22              The following day, defendant Manes conducted a disciplinary hearing on a rules violation
23   plaintiff had received in January. Id. During the hearing, Manes told plaintiff that he would be
24   found guilty no matter what evidence he provided. Id. After plaintiff protested, Manes said that
25   he would review plaintiff’s evidence, but that he was under direct orders to “find plaintiff guilty
26   no matter what” and that plaintiff should not “take it personally, it’s all business.” Id. Despite
27
     1
       Although plaintiff also cites the Eighth Amendment, he does not allege any facts that would
28   implicate an Eighth Amendment violation.
                                                     3
 1   plaintiff providing evidence of his innocence, he was found guilty and put on a 180-day package
 2   restriction. Id. at 11. When plaintiff stated that he would be appealing his guilty finding, Manes
 3   told him that defendant Rojas, the same person who was going to deny his appeal, was the one
 4   who directed him to find plaintiff guilty. Id.
 5           The day after the plaintiff’s disciplinary hearing Britton approached plaintiff and taunted
 6   him by saying that “[o]nce sergeant Sampley called (Nappen) and told him to hold on to that
 7   package, it was all over because the next call went to (Rojas) th[e]n the Lieutenant to make sure
 8   that [plaintiff] never got it.” Id. at 11-12. When plaintiff asked him why they were going through
 9   so much trouble to keep him from getting his package, Britton responded that it was his
10   understanding that it was because plaintiff had sued a lot of officers at CSP-Sacramento. Id. at
11   12. On March 5, 2020, plaintiff found out from Britton that Nappen had sent his package back to
12   the vendor. Id.
13           On March 9, 2020, plaintiff submitted a request for interview directly to Sampley
14   regarding the proper due process procedures for his package. Id. at 12-13. Sampley responded
15   that plaintiff had been found guilty of a rules violation, and that a final copy of the rules violation
16   report had not been issued because the warden had not yet approved the 180-day loss of package
17   privilege. Id. at 13. The following day plaintiff attended an unrelated meeting at which Sampley
18   and Britton were both present, and he confronted them about his annual package being returned to
19   the vendor. Id. at 14. Sampley admitted that plaintiff was eligible to receive an annual package,
20   but told him that it was sent back because he had filed a lawsuit; Britton nodded in agreement. Id.
21   Later that day, defendant Konrad was conducting the weekly wellness rounds when plaintiff
22   confronted him about his package and told him that he knew Konrad had been involved in the
23   retaliation, which Konrad did not deny. Id. at 15. Konrad told plaintiff that he was not going to
24   get his package back and that he could file another lawsuit, but that he would lose and then
25   Konrad would take more than a package from him. Id. at 16-17. When plaintiff asked for an
26   appeal form, Konrad told him that there were no more forms available and that they would not
27   ever be available to plaintiff. Id. at 17.
28   ////
                                                         4
 1      IV.      Defendant Parham
 2            There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or
 3   connection between a defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423 U.S.
 4   362, 371, 376 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980). Plaintiff has not made
 5   any allegations regarding defendant Parham and has therefore failed to state a claim against him.
 6      V.       Grievance
 7            While prisoners do not have “a separate constitutional entitlement to a specific prison
 8   grievance procedure,” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (citing Mann v.
 9   Adams, 855 F.2d 639, 640 (9th Cir. 1988)), they do have a First Amendment right to petition,
10   which includes a right of access to the courts and to pursue available prison administrative
11   remedies, O’Keefe v. Van Boening, 82 F.3d 322, 325 (9th Cir. 1996); see also Assyd v. Ariz.
12   Dep’t of Corr., 745 F. App’x 773, 774 (9th Cir. 2018) (“The district court erred by construing [the
13   allegation that an officer refused to accept prisoner’s grievance] as a due process claim rather than
14   a First Amendment claim.” (citing O’Keefe, 82 F.3d at 325)). “In order to establish that
15   government action has infringed on the constitutional right to petition the government, an
16   individual need not show that the government has directly interfered with the exercise of this
17   right.” O’Keefe, 82 F.3d at 325 (citation omitted). Instead, constitutional violations “may arise
18   from the deterrent, or ‘chilling,’ effect of governmental action,” and such an “unconstitutional
19   chill will only exist if the government action has injured the individual or places the individual in
20   immediate danger of sustaining a direct injury.” Id. (citation omitted).
21            Plaintiff alleges that defendant Konrad refused to provide him with an appeal form on a
22   single occasion and implied that he would continue to refuse requests for appeal forms in the
23   future. However, there are no facts showing that plaintiff was unable to obtain the appeal form
24   from another source, that he was unable to submit an appeal without using the form, or that
25   subsequent requests for an appeals form were denied. The allegations are therefore insufficient to
26   demonstrate that plaintiff’s right to petition the government was violated.
27      VI.      Disciplinary Proceedings
28            “Prison disciplinary proceedings are not part of a criminal prosecution, and the full
                                                        5
 1   panoply of rights due a defendant in such proceedings does not apply.” Wolff v. McDonnell, 418
 2   U.S. 539, 556 (1974). However, an inmate subject to disciplinary sanctions that include the loss
 3   of good time credits must receive certain procedural protections, including a sufficiently impartial
 4   factfinder. See id. at 563-66, 570-71 (outlining required procedural protections). In this case,
 5   plaintiff has not alleged the loss of any good time credits, and the Wolff court noted that its
 6   decision was not meant to “suggest . . . that the procedures required . . . for the deprivation of
 7   good time would also be required for the imposition of lesser penalties such as the loss of
 8   privileges.” Id. at 571 n.19. Since plaintiff does not allege the loss of any good-time credits, he
 9   may also demonstrate that he is entitled to the due process outlined in Wolff by alleging facts
10   showing that the disciplinary caused a change in confinement that “impose[d] atypical and
11   significant hardship on [him] in relation to the ordinary incidents of prison life.” Sandin v.
12   O’Conner, 515 U.S. 472, 484 (1995).
13          The complaint does not allege any penalties other than a 180-day loss of package
14   privileges, which is insufficient to show an atypical and significant hardship. See id., 515 U.S. at
15   485 (“Discipline by prison officials in response to a wide range of misconduct falls within the
16   expected perimeters of the sentence imposed by a court of law.”); Carter v. Tucker, 69 F. App’x
17   678, 679-80 (6th Cir. 2003) (nine-month loss of package privileges not an atypical and significant
18   hardship). Plaintiff has therefore failed to state a claim against Manes for depriving him of due
19   process during his disciplinary hearing.
20      VII.    Retaliation
21          A viable First Amendment claim for retaliation must establish the following five
22   elements: “(1) An assertion that a state actor took some adverse action against an inmate (2)
23   because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s
24   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate
25   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote and
26   citations omitted).
27          The allegations that Sampley retaliated against plaintiff for filing lawsuits by directing
28   Nappen to hold plaintiff’s package and send it back to the vendor are sufficient to state a claim
                                                        6
 1   for relief. However, the facts are insufficient to show that Nappen’s conduct was retaliatory
 2   because there are no facts demonstrating that Sampley told Nappen that the package was being
 3   held because of the lawsuits, or that Nappen’s conduct was independently motivated by plaintiff’s
 4   protected conduct. Similarly, plaintiff has failed to state a claim against Britton because he has
 5   not identified any adverse conduct by Britton. That Britton passed on what other defendants said
 6   and apparently agreed with the retaliatory conduct after the fact is insufficient.
 7          Plaintiff’s allegations that Rojas directed Manes to find plaintiff guilty and engineered the
 8   denial of his package because of plaintiff’s lawsuits are sufficient to state a claim for retaliation.
 9   However, plaintiff fails to state a claim for retaliation against Manes because there are no facts
10   showing that Manes was told why he was being directed to find plaintiff guilty or that his conduct
11   was independently motivated by plaintiff’s legal filings. Finally, although plaintiff alleges that
12   Konrad refused to provide him with an appeals form because he had sued other officers, the
13   denial of a form does not constitute an adverse action that is more than de minimis and is not
14   sufficient to deter a prisoner of “ordinary firmness” from further First Amendment activities. See
15   Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012) (plaintiff must allege either conduct that
16   “would chill or silence a person of ordinary firmness” or that he suffered harm that is “more than
17   minimal” (citations omitted)).
18      VIII.   Leave to Amend
19          For the reasons set forth above, the court finds that the complaint does not state
20   cognizable claims against defendants Parham, Manes, Konrad, Nappen, and Britton or for
21   interference with the grievance process or denial of due process. However, it appears that
22   plaintiff may be able to allege facts to remedy this and he will be given the opportunity to amend
23   the complaint if he desires. Plaintiff may proceed forthwith to serve defendants Sampley and
24   Rojas on his retaliation claims or he may delay serving any defendant and amend the complaint.
25          Plaintiff will be required to complete and return the attached notice advising the court how
26   he wishes to proceed. If plaintiff chooses to amend the complaint, he will be given thirty days to
27   file an amended complaint. If plaintiff elects to proceed on his retaliation claims against
28   defendants Sampley and Rojas without amending the complaint, the court will proceed to serve
                                                         7
 1   the complaint. A decision to go forward without amending the complaint will be considered a
 2   voluntarily dismissal without prejudice of all claims against defendants Parham, Manes, Konrad,
 3   Nappen, and Britton and the claims for interference with the grievance process and denial of due
 4   process.
 5            If plaintiff chooses to file an amended complaint, he must demonstrate how the conditions
 6   about which he complains resulted in a deprivation of his constitutional rights. Rizzo v. Goode,
 7   423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how each named
 8   defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981).
 9   There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or
10   connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,
11   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official
12   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,
13   268 (9th Cir. 1982) (citations omitted).
14            Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
15   his amended complaint complete. Local Rule 220 requires that an amended complaint be
16   complete in itself without reference to any prior pleading. This is because, as a general rule, an
17   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
18   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th
19   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled
20   in subsequent amended complaint to preserve appeal). Once plaintiff files an amended complaint,
21   the original complaint no longer serves any function in the case. Therefore, in an amended
22   complaint, as in an original complaint, each claim and the involvement of each defendant must be
23   sufficiently alleged.
24      IX.      Plain Language Summary of this Order for a Pro Se Litigant
25            Your request to proceed in forma pauperis is granted and you are not required to pay the
26   entire filing fee immediately.
27            Some of the allegations in the complaint state claims against the defendants and some do
28   not. You have successfully stated claims for retaliation against defendants Sampley and Rojas.
                                                         8
 1   Your allegations against defendants Parham, Manes, Konrad, Nappen, and Britton are not
 2   sufficient to state claims for relief because you have not provided enough facts about what they
 3   did or why they acted the way they did.
 4          You have a choice to make. You may either (1) proceed immediately on your retaliation
 5   claims against defendants Sampley and Rojas and voluntarily dismiss all other claims and
 6   defendants or (2) try to amend the complaint. If you want to go forward without amending the
 7   complaint, you will be voluntarily dismissing without prejudice all of your claims against
 8   defendants Parham, Manes, Konrad, Nappen, and Britton and the claims for interference with the
 9   grievance process and denial of due process. If you choose to amend your complaint, the
10   amended complaint must include all of the claims you want to make, including the ones that have
11   already been found to state a claim, because the court will not look at the claims or information in
12   the original complaint. Any claims and information not in the amended complaint will not be
13   considered. You must complete the attached notification showing what you want to do and
14   return it to the court. Once the court receives the notice, it will issue an order telling you what
15   you need to do next (i.e. file an amended complaint or wait for defendants to be served).
16          In accordance with the above, IT IS HEREBY ORDERED that:
17          1. Plaintiff’s request for leave to proceed in forma pauperis, ECF No. 2, is GRANTED.
18          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
19   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
20   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
21   Director of the California Department of Corrections and Rehabilitation filed concurrently
22   herewith.
23          3. Plaintiff’s claims against defendants Parham, Manes, Konrad, Nappen, and Britton and
24   the claims for interference with the grievance process and denial of due process do not state
25   claims for which relief can be granted.
26          4. Plaintiff has the option to proceed immediately on his retaliation claims against
27   defendants Sampley and Rojas or to amend the complaint.
28   ////
                                                        9
 1          5. Within fourteen days of service of this order, plaintiff shall complete and return the
 2   attached form notifying the court whether he wants to proceed on the screened complaint or
 3   whether he wants to file a first amended complaint. If plaintiff does not return the form, the court
 4   will assume that he is choosing to proceed on the complaint as screened and will recommend
 5   dismissal without prejudice of all claims against defendants Parham, Manes, Konrad, Nappen,
 6   and Britton and the claims for interference with the grievance process and denial of due process.
 7   DATED: July 7, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      10
 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    KAREEM J. HOWELL,                               No. 2:20-cv-0826 AC P
11                       Plaintiff,
12           v.                                       PLAINTIFF’S NOTICE ON HOW TO
                                                      PROCEED
13    W. SAMPLEY, et al.,
14                       Defendants.
15

16          Check one:

17   _____ Plaintiff wants to proceed immediately on his retaliation claims against defendants

18          Sampley and Rojas without amending the complaint. Plaintiff understands that by going

19          forward without amending the complaint he is voluntarily dismissing without prejudice all

20          claims against defendants Parham, Manes, Konrad, Nappen, and Britton and the claims

21          for interference with the grievance process and denial of due process pursuant to Federal

22          Rule of Civil Procedure 41(a).

23

24   _____ Plaintiff wants to amend the complaint.

25

26   DATED:_______________________

27                                               Kareem J. Howell
                                                 Plaintiff pro se
28
                                                      1
